Citation Nr: 1709845	
Decision Date: 03/29/17    Archive Date: 04/11/17

DOCKET NO.  10-03 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral pes planus.

2.  Entitlement to service connection for a bilateral knee disorder, to include as secondary to bilateral pes planus.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.


REPRESENTATION

Appellant represented by:	Katie Molter, Attorney


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Counsel


INTRODUCTION

The Veteran had active duty service from February 1979 to February 1982 and from May 1982 to December 1984.  He was discharged from his second period of active service from May 1982 to December 1984, under other than honorable conditions due to misconduct.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In his January 2010 substantive appeal (VA Form 9), the Veteran requested a hearing before a Veterans Law Judge.  Thereafter, in a February 2012 communication, the Veteran indicated that he wished to withdraw his request for a Board hearing and requested that his case be considered on the evidence of record.  Therefore, the Board finds that the Veteran has withdrawn his request for a Board hearing.  38 C.F.R. § 20.704 (e) (2016).

The Board previously remanded the claims in January 2014 and September 2014, for further development.  Following such development, the Board denied the claims in a March 2015 decision.  Thereafter, the Veteran appealed the Board's March 2015 decision to the United States Court of Appeals for Veterans Claims (Court).  In June 2016, the Court issued a memorandum decision setting aside the Board's March 2015 decision and remanding the appeal for the reasons discussed below.  

With respect to the claim for an acquired psychiatric disorder, as noted in the Board remands and decision, the Board characterized the appeal more broadly as one for entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depression in accordance with Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).

The Board observes that in January 2017, the Veteran perfected an appeal with respect to additional issues that have not yet been certified to the Board.  A review of the Veterans electronic claims file indicates that the Agency of Original Jurisdiction (AOJ) is still working on the claims and that the Veteran's attorney intends to submit additional evidence regarding the claims.  Therefore, the Board will not take jurisdiction over the issues at this time. 

The Board also observes that additional VA treatment records were added to the record following the March 2015 Board decision, in relationship to claims pending at the AOJ.  However, as the Board is remanding the present appeal, the Veteran is not prejudiced by the Board remanding the claims prior to AOJ review of the VA treatment records in connection with the present appeal.  

Finally, the Board acknowledges that in the Veteran's attorney's February 2017 brief to the Board, she requested that copies of any development taken as a result of this remand be sent to her prior to any readjudication of the appeal.  The Board has noted her request in the remand below.  Additionally, the Board observes that the February 2017 brief does not indicate a request for copies of the additional VA treatment records at this time, but rather following any development undertaken in accordance with this remand, prior to further adjudication of the appeal.  Therefore, the Board need not delay this remand.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Following review of the file, and in light of the points raised in the Court's June 2016 memorandum decision, the Board finds that a remand is necessary in this case.  

With respect to the claim for an acquired psychiatric disorder, the Court determined that the Board should have discussed evidence that appears to corroborate one of the Veteran's claimed stressors.  In this regard, in August 2014, the Veteran submitted evidence that a sailor, G.L., was performing routine maintenance on an aircraft aboard the U.S.S. FORESTAL in August 1981, when G.L. was inadvertently subjected to jet engine blast, blown off of the flight deck, and died.  The Veteran's friend, A.M., submitted a statement confirming that the Veteran, A.M., and G.L. were all close friends and served together.  A.M. also reported observations of the Veteran's reaction to G.L.'s death.  See A.M.'s August 2014 statement.  The Veteran also submitted Navy records that confirm that the incident occurred.  

The Court instructed the Board to seek a VA addendum opinion to determine whether such stressor could support a diagnosis of PTSD, if the Board determined that the evidence corroborated the incurrence of the incident.  The Board has reviewed the evidence and without reaching any conclusion about the veracity of A.M.'s statements, the Board finds that Navy records clearly support a finding that the incident occurred.  However, further clarification is required concerning the relevance of the event as it appears the Veteran served on a different vessel than G.L. and it is not clear that the Veteran witnessed the claimed stressor.  Specifically, the Veteran's military personnel records indicate that the Veteran served on the U.S.S. OLIVER HAZARD PERRY from August 1979 to February 1982.  Service treatment records also show that the Veteran served aboard the U.S.S. OLIVER HAZARD PERRY in August 1981 (three weeks prior to the event in question).  The Veteran also reported that he served aboard the U.S.S. OLIVER HAZARD PERRY from 1979-1982 in various written statements.  See e.g. June 2008 stressor statement.  Thus, when examined on remand, the Veteran should be asked to clarify, and the examiner should discuss, the significance of the claimed stressor shown to have occurred aboard the U.S.S. FORESTAL even though it appears that the Veteran did not serve on the vessel and/or witness the event.    

With respect to the bilateral pes planus claim, as discussed in the prior Board remands and March 2015 decision, bilateral pes planus was noted on the Veteran's January 1979 entrance examination.  For service connection claims involving a preexisting injury or disease, 38 U.S.C.A. § 1153 provides that a preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.

The Court found that the October 2014 VA addendum opinion for the reasons explained below and an addendum opinion must be obtained to address the deficiencies.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.); see also See Stegall v. West, 11 Vet. App. 268 (1998) (remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms).

Specifically, the Court found the October 2014 VA addendum opinion inadequate because the VA examiner did not indicate that she considered the Veteran's lay statement, made during the April 2014 VA examination, that he began to experience pain wearing boots during his first period of service.  The examiner was specifically asked to address this statement in the September 2014 remand.  The Court also found the October 2014 VA addendum opinion inadequate because the examiner did not offer a nexus opinion as to whether any superimposed heel spurs were related to service.  These deficiencies must be addressed on remand.

Regarding the claim for service connection for the bilateral knees, the Board  observes that the outcome of this claim is dependent on the outcome of the bilateral pes planus claim presently at issue as the October 2014 VA examiner indicated that the Veteran's bilateral knee disorder is secondary to the pes planus disorder.  See Parker v. Brown, 7 Vet. App. 116 (1994) and Harris v. Derwinski, 1 Vet. App. 180, 183 (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).  As such, the Board will not adjudicate the claim for service connection for the bilateral knees at this time.

As the Veteran regularly receives VA treatment pertinent to the issues on appeal, the AOJ should obtain any outstanding VA treatment records.  The most recent VA outpatient treatment records of record are in Virtual VA and dated in May 2015.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any outstanding VA treatment records, including records dated from May 2015. 

2.  Afford the Veteran a VA psychiatric examination.  The claims file and a copy of this Remand must be made available to the examiner.  The examiner should note in the examination report that the claims file and the Remand have been reviewed.  

Following a review of the record, the examiner should identify all of the Veteran's acquired psychiatric disorders diagnosed since May 2008 (when he filed the claim for service connection) or shortly before, and offer an opinion as to the following: 

(a) Was the Veteran's personality disorder subject to a superimposed disease or injury during his first period of service that resulted in additional disability? If so, please identify the additional disability. 

(b) For each diagnosed acquired psychiatric disorder other than PTSD (including consideration of the schizophrenia diagnosis noted in the October 2012 SSA psychiatric examination and a major depressive disorder noted in the October 2014 handwritten disability benefits questionnaire by VA Dr. D.G.), the examiner should offer an opinion as to whether it is at least as likely as not (50 percent or greater probability) that such disorder had its onset during the Veteran's period of honorable active duty service from February 1979 to February 1982; or, is otherwise related to any incident or event that occurred during the Veteran's first period of service.

(c) Regarding PTSD, address the VA treatment records that indicate a diagnosis of PTSD, including a diagnosis by VA psychiatrist Dr. D.G., and opine as to whether any of the Veteran's claimed in-service stressors support a diagnosis of PTSD.  In doing so, the examiner should specifically discuss the claimed stressor involving a sailor, G.L., who was killed while working on the flight deck of the U.S.S. FORESTAL during a time at which the Veteran was serving aboard a different vessel (the U.S.S. OLIVER HAZARD PERRY.  The examiner should ask the Veteran to clarify the relevance of the stressor he served aboard a different vessel at the time of the incident.  The examiner is asked to discuss whether the incident could support a diagnosis of PTSD if the Veteran reports that he knew the sailor but served on a different vessel and/or did not personally witness the event. 

In answering these questions, examiner should address the Veteran's January 1982 report of medical history wherein the Veteran reported "yes" to "depression or excessive worry;" the February 2010 statement by a VA nurse practitioner which shows continuity of psychiatric problems since service, and the October 2012 SSA psychiatric examination report which also shows continuity of psychiatric problems since service as well as a diagnosis of schizophrenia. 

Complete rationale should be provided for all opinions given.  In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements.  

3.  Seek an addendum opinion from the VA examiner who conducted the Veteran's April 2014 VA pes planus examination and rendered the October 2014 VA addendum opinion.  The examiner must be provided access to the Veteran's records (including electronic records).  If the April 2014 VA examiner is not available, seek an addendum opinion from the appropriate medical professional.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

After reviewing the record, the examiner should offer an opinion as to the following:

(a) With regard to the Veteran's preexisting pes planus, does it constitute a defect or a disease, as defined by VAOPGCPREC 82-90 (generally, a congenital abnormality that is subject to improvement or deterioration is considered a disease)?

(b) If the Veteran's bilateral pes planus is considered a defect, was there any superimposed disease or injury in connection with the congenital defect?  Specifically discuss whether the Veteran's heel spurs noted in the October 2014 VA addendum opinion, are a superimposed disease or injury.  

(c) If the Veteran's heel spurs are a superimposed disease or injury, offer an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the bone spurs are related to the Veteran's first period of service.  In answering this question, the examiner should consider and discuss the Veteran's statements regarding pain wearing boots during his first period of service. 

(d) If the examiner finds that the Veteran's bilateral pes planus is a disease, then is it at least as likely as not (50 percent or greater probability) that the disease increased in severity beyond its natural progression, during the Veteran's first period of service?  

In answering each of the questions posed above, the examiner is advised that the Veteran is competent to report injuries and symptoms.  The examiner is asked to consider and discuss the Veteran's report during the April 2014 VA examination that he began to have pain wearing boots during his first period of service. 

Complete rationale should be given for each opinion expressed.  

If the examiner is unable to render the requested opinion(s) without resorting to speculation, he or she must so state.  However, a complete explanation for such a finding must be provided, such as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and/or whether the question is so outside the norm of practice that it is impossible for the examiner to use his or her medical expertise and training to render an opinion.  

4.  Thereafter, conduct any additional development as necessary and readjudicate the claims, including the claim for a bilateral knee disorder.  If any benefit sought on appeal remains denied, provide the Veteran and his attorney a supplemental statement of the case, as well as copies of any development completed since the March 2015 Board decision (per attorney's February 2017 request) and an appropriate period of time to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


